Title: From Benjamin Franklin to Gourlade & Moylan, 14 February 1781
From: Franklin, Benjamin
To: Gourlade & Moylan


Gentlemen,
Passy, Feby. 14. 1781.
I received the Letter you honoured me with of the   Instant, relating to the Arms left by Capt. Jones. They are to be shipt on board the Marquis de la Fayette; and it may be done as soon as she arrives, if Mr. Williams who has the Care of loading her, has not other Goods that he chuses should be placed lowest. I have the honour to be, with much Esteem, Gentlemen, Your most obedient & most humble Servant
(signed) B Franklin
Mrs. Gourlade & Moylan.
